Citation Nr: 0412216	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  97-26 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
infectious hepatitis for the period before July 2, 2001.

2.  Entitlement to an evaluation in excess of 60 percent for 
infectious hepatitis from July 2, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO) which increased the veteran's 
evaluation for infectious hepatitis to 10 percent disabling.  
By a rating decision dated November 1997, the RO increased 
the evaluation to 30 percent disabling effective July 2, 
2001, the date change of the law for rating criteria for 
hepatitis C.  


FINDINGS OF FACT

1.  Before July 2, 2001, the veteran's infectious hepatitis 
was manifested by moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression.

2.  After July 2, 2001, the veteran's' infectious hepatitis 
has been manifested by episodes of several weeks duration, 
aggregating three or more a year, and accompanied by 
disabling symptoms requiring rest therapy.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for infectious 
hepatitis before July 2, 2001 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.112, 4.114, 
Diagnostic Code 7345 (Prior to July 2, 2001); and 38 C.F.R. 
§§ 4.112, 4.114, 7354 (2003). 

2.  The criteria for a 100 percent evaluation for infectious 
hepatitis from July 2, 2001 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.112, 4.114, 
Diagnostic Code 7345 (Prior to July 2, 2001); and 38 C.F.R. 
§§ 4.112, 4.114, 7354 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Outpatient treatment records dated December 1996 to March 
1997 from Oroville Family Health Center showed that the 
veteran was seen in December 1996 for complaints of chronic 
rectal bleeding and abdominal distress, subsequently 
determined to be due to an upper GI linear ulcer within the 
duodenal bulb.  Laboratory testing showed the veteran 
positive for hepatitis.  Liver function tests were within 
normal limits.

At his April 1997 VA examination, the veteran reported 
contacting hepatitis while in Puerto Rico.  His main symptom 
is that of mid epigastric pain due to a gastric ulcer for 
which he took Prevacid.  He also stated that he had 
occasional cold chills and felt tired all the time.  It was 
noted that the veteran was not under any specific treatment 
for the chronic hepatitis C.  

The examination showed the veteran's abdomen to be soft and 
scaphoid.  The liver edge was soft and nontender and palpable 
1 cm. below the right costal margin.  There was mild mid 
epigastric tenderness with no masses.  There were normal 
bowel sounds.  The diagnosis was hepatitis C.  

Outpatient treatment records from Oroville Family Health 
Center dated May to July 1997 showed complaints of abdominal 
pain in the mid-abdomen.  He denied nausea or vomiting but 
reported bloating and increased gaseousness.  He denied 
dysphagia or regurgitation.  He indicated he had alternating 
diarrhea and constipation.  His medications included Tagamet 
and Prevacid.  The examination showed his abdomen to be soft 
with positive bowel sounds.  The liver was not enlarged 
without any guarding or rebound.  The diagnoses were rectal 
bleeding, positive hepatitis C virus, and peptic ulcer 
disease.  An esophagagastroduodenoscopy of May 1997 showed 
changes of chronic hepatitis and early cirrhosis.  The 
veteran was started on Interferon injections in June 1997.  

At his October 1997 VA examination, the veteran reported mid 
epigastric pain for which he took Prevacid.  He also felt 
that he was tired and easily fatigued most of the time.  He 
stated that he had been started on Interferon shots 3 times a 
week in August and was told that he would undergo this 
treatment for one year.  

The examination showed that the abdomen was soft scaphoid 
with nontender liver edge palpable 1 cm. below the right 
costal margin.  The diagnosis was chronic hepatitis C with 
cirrhosis.  

Outpatient treatment records from Del Norte Clinics dated 
December 1996 to June 2001 show that the veteran was taking 
Infergen for his hepatitis C.  In May 1999, it was noted that 
the veteran was taking an antidepressant.

An ultrasound of the abdomen in June 2000 at Oroville 
Hospital indicated diffuse fatty infiltrate, stable since 
April 1999 without evidence of focal liver lesions.  

At his October 2002 VA examination, the veteran reported 
anorexia, nausea, vomiting, diarrhea, abdominal pain, fever, 
chills, malaise, upper respiratory symptoms (nasal discharge, 
pharyngitis), arthritis, intolerance to fatty foods, myalgia, 
arthralgia, fatigue, and right upper quadrant tenderness.  

The examination showed that the veteran was not jaundiced.  
The abdomen was soft, round flat, symmetric with no apparent 
masses.  The skin was smooth without scars, striae, or 
lesions.  Bowel sounds were present in all quadrants.  Aorta 
was midline without pulsations visible.  There was no bruit.  
Tympanic percussion tones over the epigastrium and the 
remainder were dull to percussion.  The veteran had no 
hepatomegaly and splenomegaly and no ascites.  There was some 
tenderness with palpation over the abdomen on the right upper 
quadrant.  

A February 2003 ultrasound of the right upper quadrant 
performed at Oroville Hospital showed small stones or polyps 
in the gallbladder.  There was no gallbladder thickening or 
pericholoecystic fluid.  There were no liver masses or 
dilated bile ducts.  The pancreas was grossly normal.  The 
right kidney was about 11.6 cm. in length without 
hydronephrosis or mass.  There were no obvious ascites.  The 
impression was noted as a few small gallstones or gallbladder 
polyps; otherwise unremarkable study.

At his March 2003 VA examination, the veteran reported that 
he was put on Interferon treatment in 1999 and 2001 and 
recently re-started Interferon approximately one week ago.  
He indicated he was taking PEG Interferon and Rebetrol.  He 
stated that when he takes the medicine, he gets symptoms of 
worsening headache, low back pain, joint stiffness, cramping 
in his feet, fatigue, and depression.  The veteran reported 
feeling fatigued and depressed all the time.  He reported 
nausea once to twice per month and he had nausea and vomiting 
associated.  He indicated he lost 5 pounds, from 185 down to 
180 pounds since he started taking the Rebetron.  The veteran 
indicated that he usually was unable to sleep.  He indicated 
that he had 4 to 5 days out of the month that he had to lay 
down most of the day because of the effect of the nausea or 
fatigue or joint stiffness.  He reported that on some days he 
had difficulty getting out of bed.  This occurred about 36 
days on average per year in the past year.  In the last 12 
months, he indicated he had pretty much constant daily 
symptoms of headaches, joint stiffness, pain, diarrhea, and 
intermittent nausea.  In addition, he reported right upper 
quadrant pain, which started in 1989.  He stated that he was 
usually better when he was taking Interferon.  The veteran 
described right upper quadrant pain in 1999 and 2001, but 
improved after taking Interferon.  He indicated that he 
usually walked about 1 to 2 miles a day and hit golf balls in 
the back yard.  He indicated he had not been able to work 
since 1989.  He reported that the last time he had jaundice 
was in 1989.

The examination showed the veteran's abdomen to be soft, non-
tender, with normoactive bowel sounds.  The liver and spleen 
were nonpalpable with normal span.  The examiner noted that 
the veteran had submitted reports and these were reviewed in 
February 2003.  The veteran had an albumin level of 4.0 and a 
CBC with differentials was normal.  His blood test in 
November 2002 showed normal albumin at 4.3, bilirubin 0.4.  
The veteran had hepatitis C RNA-PCR test performed in January 
2003.  The test result was quite high at 13,800,000 copies 
HIU/ml and 37,000,000 copies per ml.  Ultrasound performed in 
February 2003 showed a few small gallstones or gallbladder 
polyps with no liver masses and normal liver.  The examiner 
indicated that the veteran did not have cirrhosis.  There was 
no splenomegaly, no ascites, no hepatic encephalopathy, no 
substantial weight loss or persistent jaundice, and a normal 
ultrasound.  With regard to hepatitis, the veteran would have 
daily fatigue, malaise, anorexia, minor weight loss, without 
hepatomegaly.  The examiner indicated that the veteran had 
symptoms of fatigue, malaise, nausea, vomiting, anorexia, 
which incapacitates him for any useful activity for at least 
four weeks.  The examiner also noted that in regard to his 
ability to work, the veteran was unable to work on a chronic 
basis due to daily symptoms and debilitate him from 
performance of useful and productive work.

Criteria

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted.  Pub. L. 
No. 106-475, 114 State. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).

The veteran filed a claim for an increased evaluation for his 
service connected infectious hepatitis in February 1997.  The 
RO decided this claim before the enactment of the VCAA in a 
rating decision dated May 1997 in which the veteran was 
granted an increased evaluation to 10 percent and in a 
November 1997 that evaluation was increased to 30 percent.  
For this reason, there was a procedural irregularity in the 
development of the claim in that the veteran was not provided 
with the information required under VCAA until after the 
initial decision.  However, as a result of the ongoing 
development of the claims, this unavoidable procedural 
irregularity did not result in prejudice to the claimant.  
The appellant was in fact provided with the information 
required under VCAA, and he had an opportunity to respond to 
the notices before the claim was re-adjudicated in November 
2003.  

In June 2003, the RO sent the veteran a letter providing the 
notices required under VCAA.  In the letter of June 2003, the 
RO explained the information and evidence needed to 
substantiate his claim for an increased evaluation for 
infectious hepatitis with specific references to the need to 
provide medical evidence, which established that the 
disability had increased in severity.  The letter also 
explained what portion of the evidence and information would 
be obtained by VA, noting, for example, that VA would attempt 
to obtain VA medical records or other medical treatment 
records that the claimant tells VA about.  With regard to the 
claimant's responsibilities in the development of the claim, 
the letter of June 2003 explained that the claimant needed to 
provide VA with such information as the names and addresses 
of persons and agencies having records relevant to the claim, 
along with a statement of the approximate time frames of the 
records.  Finally, the claimant was asked to tell VA about 
any information or evidence she wanted VA to try to get for 
him.  Thus, the letter of June 2003, as well as several other 
documents sent to the claimant during the course of the 
development of the claim, provided notices as required under 
the provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

However, as noted above, there was a procedural irregularity.  
The initial notice letter was dated June 2003, or over six 
years after the RO initially decided the case.  Both 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) require 
that information be provided when the claim is filed, and, as 
noted in Bernard v. Brown, 4 Vet. App. 384 (1993), notice 
alone does not make a procedure fair, but rather, notice must 
be combined with an adequate opportunity to be heard.  In 
this case, such opportunity to be heard was provided to the 
claimant.  The development of the claim continued for more 
than a year after June 2003, and the veteran participated in 
that development.  In December 2003, the RO reviewed this 
evidence, re-adjudicated the claims, and sent the claimant a 
supplemental statement of the case.  In addition, the RO 
provided the veteran with the regulation changes concerning 
increased ratings for disabilities of the liver.

In conclusion, the claimant has been provided with notices as 
required under VCAA, and he has been provided with an 
adequate opportunity to be heard with an adequate opportunity 
to be heard with regard to the substantive matters covered in 
the notices.  In view of the development that has been 
undertaken in this claim, the requirements of VCAA have been 
met.  At this point, there is no reasonable possibility that 
further development would aid in the substantiation of the 
claim.  For this reason a remand for further development is 
not required.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. at 54.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran filed his claim prior to the effective date of 
July 2,2001, when the criteria for rating disabilities of the 
liver were revised.  The evidence will be applied to the 
rating criteria that are most favorable to the veteran.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Specifically, 38 C.F.R. § 4.114 was amended and Diagnostic 
Codes 7311, 7312, 7343, 7344, and 7345 were revised.  
Diagnostic Code 7313 was removed and Diagnostic Codes 7351 
and 7354 were added.  Prior to the July 2, 2001, regulatory 
change, Diagnostic Code 7345 (under which the veteran is 
currently rated), was the appropriate rating Code for 
infectious hepatitis.  Following the regulation change, 
Diagnostic Code 7345 was amended and is currently used to 
rate chronic liver disease without cirrhosis, to specifically 
exclude hepatitis C.  Diagnostic Code 7354 now contains 
criteria for evaluating hepatitis C.

Under the former criteria, a 10 percent evaluation under code 
7345 required that the disease be productive of demonstrable 
liver damage with mild gastrointestinal disturbance.  A 30 
percent was warranted for minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency than required for a 60 percent 
evaluation, but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent evaluation required 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
Finally, a 100 percent rating under this code was warranted 
when the disease was productive of marked liver damage 
manifested by liver function tests and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration, aggregating three or more a year, and accompanied 
by disabling symptoms requiring rest therapy.

The revised regulations add a new diagnostic code, 7354, 
which specifically governs the evaluation of hepatitis C (as 
well as non-A, non-B hepatitis).  Pursuant to this 
regulation, a10 percent rating requires that the disease be 
productive of intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week but less than two weeks during the past twelve-month 
period.  Further, a 20 percent rating is warranted if the 
hepatitis C is productive of daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past twelve-month 
period.  A 40 percent evaluation is in order in cases of 
daily fatigue, malaise, and anorexia, accompanied by minor 
weight loss and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past twelve-month period. Further, a 60 
percent rating requires daily fatigue, malaise and anorexia 
with substantial weight loss (or other indication of 
malnutrition) and hepatomegaly; or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks, during the past twelve- 
month period, but not occurring constantly. Finally, a 100 
percent rating requires near constant debilitating symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain.

In addition, a note following the rating criteria provides 
that, for purposes of evaluating conditions under diagnostic 
code 7354, an "incapacitating episode" means a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

38 C.F.R. § 4.112 was amended in May 2001, effective July 2, 
2001, and now provides that for purposes of evaluating 
conditions in 38 C.F.R. § 4.114, the term "substantial weight 
loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained for three months or 
longer; and the term "minor weight loss" means a weight loss 
of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer.  The term "inability to 
gain weight" means that there has been substantial weight 
loss with inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two-year- 
period preceding the onset of the disease.

Analysis

The medical evidence of record shows that the criteria for a 
60 percent evaluation are met under the former criteria at 
Diagnostic Code 7345 for the period before July 2, 2001.  An 
esophagagastroduodenoscopy of May 1997 showed changes of 
chronic hepatitis and early cirrhosis.  The veteran was 
started on Interferon injections in June 1997.  At his 
October 1997 VA examination, the veteran reported mid-
epigastric pain for which he took Prevacid.  He also felt 
that he was tired and easily fatigued most of the time.  The 
diagnosis was chronic hepatitis C with cirrhosis.  A May 1999 
outpatient treatment record from Del Norte Clinics indicated 
that the veteran was on an antidepressant.

Upon review of the evidence, it is found that the veteran's 
symptomatology more closely approximates a 60 percent 
evaluation before July 2, 2001 based on the severity of the 
overall disability, which would meet the former criteria 
under Diagnostic Code 7345.  Thus, the benefit of the doubt 
is resolved in his favor.  38 C.F.R. § 4.3.  The veteran has 
documented instances of abdominal pain, fatigue, and 
gastrointestinal disturbance reported in the treatment 
records.  The diagnosis of cirrhosis is indicative of 
moderate liver damage.  The veteran is also shown to have 
been on an antidepressant.  Therefore, a 60 percent 
evaluation under Diagnostic Code 7345 is warranted for the 
period before July 2, 2001.

The evidence, however, does not show that the liver disorder 
meets the criteria for an evaluation higher than 60 percent 
before July 2, 2001.  The medical evidence does not show 
marked liver damage and marked gastrointestinal symptoms, or 
with episodes of several weeks duration, aggregating three or 
more a year, and accompanied by disabling symptoms requiring 
rest therapy.  

For the period from July 2, 2001, it is found that the 
veteran's symptomatology more closely approximates a 100 
percent evaluation based on the severity of the overall 
disability, which would meet the former criteria under 
Diagnostic Code 7345.  Thus, the benefit of the doubt is 
resolved in his favor.  38 C.F.R. § 4.3.  The veteran has 
documented instances of abdominal pain, fatigue, and 
gastrointestinal disturbance reported in the treatment 
records.  The veteran was started on interferon injections in 
June 1997.  At his October 1997 VA examination, the veteran 
reported mid-epigastric pain for which he took Prevacid.  He 
also felt that he was tired and easily fatigued most of the 
time.  At the veteran's March 2003 VA examination, the 
examiner indicated that the veteran had daily fatigue, 
malaise, anorexia, minor weight loss, without hepatomegaly.  
The examiner found no signs of cirrhosis.  It was noted that 
the veteran had symptoms of fatigue, malaise, nausea, 
vomiting, and anorexia, which incapacitated him for any 
useful activities for at least four weeks.  In addition, the 
examiner noted that in regard to his ability to work, the 
veteran was unable to work on a chronic basis due to daily 
symptoms and debilitate him from performance of useful and 
productive work.  Therefore, a 100 percent evaluation under 
Diagnostic Code 7345 is warranted for the period after July 
2, 2001.


ORDER

Entitlement to a 60 percent evaluation for infectious 
hepatitis for the period before July 2, 2001 is granted.

Entitlement to a 100 percent evaluation for infectious 
hepatitis from July 2, 2001 is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



